8 So.3d 444 (2009)
Roger L. DINGESS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1173.
District Court of Appeal of Florida, Fifth District.
April 3, 2009.
Rehearing Denied May 5, 2009.
Jerome Rotenberg, of Carney & Associates, P.A., Crystal River, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, J.
Roger L. Dingess ["Dingess"] appeals the trial court's judgment and sentence that followed a violation of probation ["VOP"] hearing. On appeal, Dingess argues that the State failed to carry its burden of establishing that he willfully and substantially violated conditions three and five of the order of probation.
We conclude the trial court did not err by determining that Dingess willfully and substantially violated conditions three and five of the order of probation. There was substantial competent evidence to establish that Dingess (1) left Citrus County on May 15, 2007 in violation of condition three and (2) committed the offense of trafficking in methamphetamine in violation of condition five. It was up to the trial court to weigh the credibility of the testimony. Also, under the facts, we find no abuse of discretion in the trial court's denial of Dingess' motion for continuance to subpoena a witness.
AFFIRMED.
PALMER, C.J. and SAWAYA, J., concur.